DETAILED ACTION
This action is responsive to communications filed on May 2, 2022. 
Claims 1-15 are pending in the case. 
Claims 1, 14, and 15 are independent claims.

ALLOWABLE SUBJECT MATTER
	Claims 1-15 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
Regarding claims 1, 14, and 15, the claimed invention is directed to a system, method, and medium for native integration of arbitrary data sources. More specifically, the claimed invention includes receiving a request for displaying a web page on an end user device, wherein the request identifies a type of the end user device, identifying a plurality of page features for displaying the web page, each of the page features being configured to be associated with content from a respective content source and to be arranged on the displayed web page. Further, the claimed invention includes selecting, respectively, for each of the identified page features, a corresponding content resolver object from a plurality of content resolver objects stored in memory, wherein the content resolver object corresponding to the identified page feature specifies a respective selection information and a respective indication of an external content source, and one or more parameters associated with rendering the identified page feature as part of the web page on the end user device, wherein the selecting is based at least on the type of the end user device identified in the received request and evaluation the respective selection information of two or more of the plurality of content resolver objects with respect to the identified page feature, wherein the selecting of the content resolver object corresponding to the identified page feature is performed before content associated with the identified page feature is retrieved from a source of said content. Further, the claimed invention includes using the respective indication of the external content source included in the selected content resolver object, obtain the content from the external content source via the network interface, rendering, in accordance with the one or more parameters, said obtained content on the web page for display on the end user device, and transmitting the rendered web page for display on the end user device.
Relevant prior art of record includes Goswami, US Patent Application Publication no. US 2014/0229818 (“Goswami”). Goswami teaches a renderer is selected to render respective content that is associated with respective data for each of the modules based on the respective metadata. Para. 0008. The user interface is generated for the mobile device, on-the-fly at runtime. Id. The user interface includes the contents rendered by respective renderers in accordance with a format that is based on the device type. Id. Further, renderer(s) are selected based on the data type(s) of the modules contained in the layout to render respective content. Para. 0022. Further, module data are retrieved from the layout using a data extraction API that is configured in accordance with the module-specific identifier(s) that correspond to the respective module. Para. 0056.
Goswami, alone or in combination with other prior art of record, fails to teach or fairly suggest receiving a request for displaying a web page on an end user device, wherein the request identifies a type of the end user device, identifying a plurality of page features for displaying the web page, each of the page features being configured to be associated with content from a respective content source and to be arranged on the displayed web page, selecting, respectively, for each of the identified page features, a corresponding content resolver object from a plurality of content resolver objects stored in memory, wherein the content resolver object corresponding to the identified page feature specifies a respective selection information and a respective indication of an external content source, and one or more parameters associated with rendering the identified page feature as part of the web page on the end user device, wherein the selecting is based at least on the type of the end user device identified in the received request and evaluation the respective selection information of two or more of the plurality of content resolver objects with respect to the identified page feature, wherein the selecting of the content resolver object corresponding to the identified page feature is performed before content associated with the identified page feature is retrieved from a source of said content, using the respective indication of the external content source included in the selected content resolver object, obtain the content from the external content source via the network interface, rendering, in accordance with the one or more parameters, said obtained content on the web page for display on the end user device, and transmitting the rendered web page for display on the end user device.
Accordingly, the recited subject matter of claims 1, 14, and 15 is allowable.

Regarding claims 2-13, these claims depend from claim(s) 1 and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior art is made of record and is considered pertinent to applicant’s disclosure:
Halpert et al., US Patent Application Publication no. US 2004/0225958;
Laakko, Timo, and Tapio Hiltunen. "Adapting web content to mobile user agents." IEEE Internet computing 9.2 (2005): 46-53; 
Yin, Xinyi, and Wee Sun Lee. "Using link analysis to improve layout on mobile devices." Proceedings of the 13th international conference on World Wide Web. 2004.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176